Citation Nr: 1534930	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  12-22 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for coronary artery disease with left ventricular dysfunction, to include as secondary to hypertension, polycythemia vera, and erythrocytosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

S. Sparker, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1983 to February 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board remanded this case in November 2013 and December 2014 for further development.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, this claim must be remanded again due to noncompliance with the Board's April 2014 remand directives and to ensure that all appropriate development has been accomplished, so that the case will be afforded every due consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Board's December 2014 remand directed the AOJ to obtain all service treatment records (STRs) from the Veteran's reserve unit, noting that the National Personnel Records Center (NPRC) informed VA that in May 1988 he chose to "hand carry" the original STRs "for ACDUTRA [active duty for training]."  The AOJ was also instructed to obtain all routine medical examination reports associated with the Veteran's employment with the police department prior to 2009 from the Veteran.  

In February 2015, VA sent a letter to the Veteran seeking the information about the Veteran's reserve unit.  The letter also requested any information from the Veteran pertaining to relevant private treatment records from his employment with the police department.  The Veteran, through his representative, responded in an April 2015 statement that the information requested had already been sent to VA.  No follow-up development was conducted.  In a July 2015 statement, the Veteran's representative argued that VA should have informed the Veteran that the information requested was not of record, and provided him another opportunity to submit the requested information.  The Board agrees. 

Moreover, although a letter was sent to the Veteran requesting information about his reserve unit, no attempt was made to obtain his STRs from the Navy Personnel Command, as directed by the Adjudication Procedure Manual.  On remand, a request for the Veteran's STRs must be submitted to the Navy Personnel Command via the Personnel Information Exchange System (PIES) using address code 36 (or other appropriate address code designated for this custodian, as determined by the AOJ) or, if this is not successful or not the appropriate forum for such a request, directly from the Navy Personnel Command, unless it is clear from the PIES response that such a request would be futile.  See 38 C.F.R. § 3.159(c)(2) (2014) (VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those would be futile, such as when the custodian responds that it does not have them).  

If the Veteran provides sufficient information regarding his Navy Reserve unit, and if the AOJ is unable to obtain his STRs from the Navy Personnel Command, then it should send a request for the records directly to the unit.  

The Veteran should also be provided another opportunity to submit any examination records pertaining to his employment with the police department, or to authorize VA to request these records on his behalf. 


Further, a VA letter requesting treatment records from the office of L. Davis, MD was apparently returned to the RO by his office on April 12, 2010, as indicated by a date stamp marked "Received - VARO Roanoke" on this letter.  The May 2010 rating decision and August 2012 statement of the case list treatment records from Dr. Davis's office in the evidence section, and similarly indicate that the records were received on April 12, 2010, consistent with the date stamp on the letter.  However, the records themselves do not appear to be in the file.  On remand, such records must be associated with the file, or it must be clarified whether these records were obtained in the first place.  If the records were obtained and then lost, arrangements must be made to obtain them again if possible. 

Finally, in a July 2015 brief, the Veteran's representative submitted a claim for service connection for hypertension, with reference to the May 2015 VA examination report indicating that the Veteran's coronary artery disease was an adjunct condition to his hypertension.  The representative also noted the Veteran's pending claims for service connection for polycythemia vera and erythrocytosis and stated that these conditions may also have impacted the development of the Veteran's coronary artery disease.  A favorable decision on the claims for service connection for hypertension, polycythemia vera, or erythrocytosis could impact upon the Veteran's claim for service connection for coronary artery disease.  See 38 C.F.R. § 3.310.  Thus, these claims are inextricably intertwined with the claim currently on appeal and must be adjudicated on remand.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009) (en banc).  The Veteran should also be provided with additional VCAA notice, as described below.   

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA letter addressing his claim for service connection for coronary artery disease with left ventricular dysfunction, to include as secondary to hypertension, polycythemia vera, and erythrocytosis.  See 38 C.F.R. § 3.310.

2.  Send a letter to the Veteran informing him that notwithstanding his response to the April 2015 letter, VA still lacks necessary information regarding his reserve unit information and police department medical examination records.  This follow-up letter should specifically request (a) the Veteran's reserve unit name, contact information, and period of enlistment in the Reserve, and (b) any relevant medical treatment records from police service prior to 2009 that the Veteran may have in his possession, or the Veteran's authorization to request them on his behalf.

3. Whether or not the Veteran provides the information requested in the preceding instruction, make appropriate efforts to obtain the Veteran's service treatment records from the Navy Personnel Command in Millington, Tennessee.  Requests must be submitted using PIES, address code 36 (or other appropriate address code designated for the Navy Personnel Command, as determined by the AOJ) and/or directly to the Navy Personnel Command, unless it is clear from the response received that the records are not at this location. 

4. If the Veteran's STRs cannot be obtained through the above channels, obtain his service personnel records and determine whether they provide information regarding his reserve unit or other possible custodian of his STRs. 

5. If the Veteran provides sufficient information and authorization regarding any police department medical examination records, appropriate efforts must be made to obtain these records on his behalf. 

6. Ensure that all treatment records from L. Davis's office are associated with the claims file, or it must be clarified whether such records were obtained in the first place.  The May 2010 rating decision lists such records in the evidence section (and a response to VA's records request from L. Davis's office was received at the RO), but the records themselves are not in the file.  If the records cannot be located, arrangements must be made to obtain them again, unless it is concluded that further efforts would be futile, in which case an explanation for this conclusion must be documented for the record. 

7.  Adjudicate the Veteran's claims for service connection for hypertension, polycythemia vera, and erythrocytosis.  He should be notified of these decisions and of his appellate rights.   

8.  Finally, after completing any additional development that may be indicated, to include obtaining an additional medical opinion if indicated, readjudicate the claim for service connection for coronary artery disease with left ventricular dysfunction, to include as secondary to hypertension, polycythemia vera, and erythrocytosis.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

